Citation Nr: 0218012	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service in the Regular 
Philippine Army from October 1941 to September 1942 and 
from July 1945 to March 1946.  He was a prisoner of war 
(POW) from May 1942 to September 1942.  He died on 
March [redacted], 1999; the appellant is his surviving spouse.  

This matter arises from a December 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Republic of the 
Philippines, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

In April 2001, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, 
and the case was returned to the Board on December 2, 2002 
for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained, to 
the extent possible.  

2.  The veteran died on March [redacted], 1999 as the result of 
chronic obstructive pulmonary disease (COPD).  

3.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder, 
evaluated as 30 percent disabling; residuals of 
malnutrition, evaluated as 10 percent disabling; and 
malaria, evaluated as noncompensable.  His combined 
disability rating was 40 percent.  

4.  The disability that resulted in the veteran's demise 
was not attributable to military service or to a service-
connected disability.  

5.  The veteran's service-connected disabilities did not 
contribute in any manner to his demise.  

6.  At no time prior to his death were the veteran's 
service-connected disabilities totally disabling.   


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 
1310 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative (if any), and 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a 
claim. 

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2002)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) that is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, § 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate her claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  The appellant was issued a 
statement of the case, as well as supplemental statements 
of the case, that informed her of the evidence used in 
conjunction with her claim, the pertinent laws and 
regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, the 
Board remanded the case to the RO in April 2001 to ensure 
that the appellant was fully apprised of her rights under 
the VCAA.  Both the Board's remand and a letter sent to 
the appellant on May 29, 2001 accomplished this.  
Moreover, because the RO initially denied the appellant's 
claim as being not well grounded, the Board's remand 
required that the appellant's claim be readjudicated on 
the merits.  That was accomplished by rating decision 
dated in August 2002.  Thus, the appellant was provided 
comprehensive notice as to the evidence needed to 
substantiate her claim.  She also was given an opportunity 
to 
submit additional evidence in support of her claim.  The 
Board's discussion of the VCAA and the explicit notice 
that she could submit additional evidence and argument in 
support of her claim in the 2001 remand clearly indicated 
to her of the division of responsibilities in obtaining 
the evidence.  Moreover, the actions of the RO in 
eliciting information as to all relevant evidence and then 
obtaining to the extent possible all available evidence 
leave no reasonable basis to believe that any further 
development action could change the outcome.  That being 
the case, no further development or notice is required 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Following the remand by the Board, the claimant submitted 
additional medical records to support her claim.  She also 
specifically reported in September 2001 that she had 
attempted unsuccessfully to obtain records from a private 
physician to support her claim.  She requested that the RO 
contact the private physician on her behalf in order to 
secure additional medical information regarding the 
disability that resulted in the veteran's death.  The RO 
attempted to do so by letter dated December 5, 2001; 
however, the private physician failed to respond.  VA 
cannot compel a private physician to submit medical 
documentation.  Further, since the claimant acknowledged 
that she was unable to obtain the statement she requested 
from the physician on her own, it is clear that there is 
no reasonable prospect that advising her further of the 
failure of the RO's attempt to obtain the records from 
this physician could change the outcome.  Thus, all 
relevant facts have been properly developed to the extent 
possible, and all available evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform 
the appellant that any additional information or evidence 
is needed.  Moreover, as the record is complete, the 
obligation under the VCAA for VA to advise a claimant as 
to the division of responsibilities between VA and the 
claimant in obtaining evidence is moot.  Finally, in view 
of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is 
no reasonable possibility that any further development 
could substantiate the claim.  




II.  Service Connection for the Cause of the Veteran's 
Death

The appellant does not contend that any of the 
disabilities for which the veteran had been granted 
service connection during his lifetime resulted in his 
death.  Nor does the record indicate otherwise; the 
veteran died as the result of COPD.  Chronic asthmatic 
bronchitis associated with enlargement of the heart was 
noted to be a contributing factor.  During his lifetime, 
the veteran was service connected for PTSD, residuals of 
malnutrition, and malaria.  Nothing of record indicates 
that any of the veteran's service-connected disabilities 
was etiologically related to his death.  Moreover, the 
veteran's service-connected disabilities, by themselves, 
were not totally disabling prior to his demise.  As such, 
the principles enunciated in 38 U.S.C.A. § 1318 (West 1991 
& Supp. 2002) and 38 C.F.R. § 3.312(c) are not applicable 
in this case.  Given the fact that the competent medical 
evidence already of record makes no indication that any 
service connected disability played any role in causing or 
contributing to cause death, clearly no medical opinion is 
necessary to decide the case as to the role of service 
connected disabilities in producing death.

The appellant's primary contention is that the disability 
resulting in the veteran's death, as well as those that 
contributed thereto, were related to his military service.  
See 38 U.S.C.A. § 1110.  The surviving spouse of a veteran 
who had a service-connected disability that was the 
principal or contributory cause of his death may be 
eligible for VA dependency and indemnity compensation 
benefits.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To 
establish service connection for the cause of the 
veteran's death, the evidence must show that the 
disability that either caused or contributed substantially 
or materially to the veteran's death was incurred in or 
aggravated by military service.  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  In 
this context, service connection may be granted for 
disability resulting from disease or injury incurred in, 
or aggravated by, military service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310.  Service connection may also be 
granted on a secondary basis if a nonservice-connected 
disability is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The facts in this case are as follows.  The veteran's 
service medical records indicate that he was examined in 
1945 and 1946, and was found to be physically qualified 
for military service.  His blood pressure was well within 
normal limits, and his cardiovascular system appeared to 
be normal.  A chest X-ray taken in 1946 revealed slight 
perihilar infiltration of the right lung.  That finding, 
however, did not result in the diagnosis of an underlying 
disease process.  

It was not until a VA physical examination was conducted 
in April 1988 that pulmonary pathology was diagnosed.  A 
chest X-ray taken demonstrated pulmonary 
pathology of the left upper lung, etiology undetermined.  
Meanwhile, the veteran's heart was observed to be of 
normal size.  

A statement from a private physician indicated that he had 
treated the veteran from 1995 to 1997 for chronic 
asthmatic bronchitis.  The physician did not offer an 
opinion as to the etiology of that disability.  However, 
during a hospitalization in November 1997, the veteran was 
also observed to be suffering from emphysema.  In August 
1998, the veteran was diagnosed as suffering from COPD and 
pulmonary tuberculosis.  Again, however, no opinion 
regarding the etiology of either disability was offered.  

The veteran underwent a VA physical examination in 
November 1998.  He complained of occasional chest pains 
and shortness of breath.  These apparently were associated 
with his asthma.  At that time, he had a normal heart rate 
and rhythm.  His lungs reflected wheezes and occasional 
crackles.  X-rays reflected infiltrates in both upper 
lobes.  The diagnostic impression was minimal infiltrates 
in both upper lobes and arteriosclerosis of the thoracic 
aorta.  Elevation in his blood pressure was attributed to 
his aforementioned respiratory disabilities.  

The veteran then expired on March [redacted], 1999.  His death 
certificate reflected COPD as the immediate cause of 
death; no other antecedents, underlying, or contributing 
causes were indicated.  However, in a December 1999 
statement from a private physician, the cause of death was 
noted to be chronic asthmatic bronchitis associated with 
heart enlargement.  The physician that completed that 
statement indicated that he had treated the veteran for 
COPD since 1995.  

The foregoing indicates that the veteran's death resulted 
from disabilities that were first noted many years 
following his discharge from military service.  In sum, 
pulmonary pathology was first observed during a VA 
physical examination in May 1988.  This is more than 
42 years following the veteran's discharge from military 
service.  Enlargement of the veteran's heart was noted 
later still.  The facts of record clearly establish that 
COPD or any heart abnormalities were not present during 
military service and did not arise proximately after the 
veteran's military service.  Respiratory symptoms were 
first shown decades post service, and the cardiovascular 
system remained normal as late as 1998.  Neither is shown 
to be causally related to service by competent evidence, 
nor does the record raise any question in this regard 
requiring a medical opinion.  Thus, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefit sought on appeal.  Absent a nexus between the 
disabilities that resulted in, or contributed to, the 
veteran's demise and either his military service or his 
service-connected disabilities, service connection for the 
cause of the veteran's death simply is not warranted.  See 
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 
3.312.

The Board finds as to all material issues that the 
evidence is not evenly balanced and that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d 1072 
(Fed. Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision 
only applies where there is an approximate balance of 
positive and negative evidence).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


